03/05/2021   04:50      4062932435                        ANN GERMAN                             PAGE       03/0?

            11 ;-Vit"i4
           "0
          41         h4
                                                                                                          03/05/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                      Case Number: DA 21-0006
                           Supreme Court Cause No. DA 21-0006

       In Re The Marriage Of:

       JOHNETTE GAY JONES WATKINS,
                       Appellant,
              vs.                                         ORDER GRANTING MOTION FOR
                                                          EXTENSION OF TIME
       CHARLES EDWARD WATKINS,
                       Appellee.
                                                      1
             Pursuant to authority granted under Mont. R. App.P. 26(1), the Appellant is given an

     extension oftirne until April 12, 2021,to prepare, fil            the Appe     's opening 'ef.
             DATED this      -- —         day of March,20


                                                   Bowen Greenwood, Clerk ofthe Supreme Court




                                                                                  FILED
                                                                                  MAR 0 5 2021
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of Montana